Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-353

IN RE JOHN H. MYERS
                  Respondent.                         Board Docket No. 20-BD-037
Bar Registration No. 254714                           DDN: 071-20.

BEFORE: Thompson, McLeese, and Deahl, Associate Judges.


                                     ORDER
                                (FILED – May 28, 2020)

      On consideration of the affidavit of John H. Myers, wherein he consents to
disbarment from the bar of the District of Columbia pursuant to D.C. Bar Rule XI, §
12, which affidavit has been filed with the Clerk of this court, and the report and
recommendation of the Board on Professional Responsibility, it is

      ORDERED that the said John H. Myers is hereby disbarred by consent.

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed
or otherwise made available except upon order of the court or upon written consent of
the respondent.

      The Clerk shall cause a copy of this order to be transmitted to the Chairman of
the Board on Professional Responsibility and to the respondent, thereby giving him
notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                     PER CURIAM